Citation Nr: 9933546	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-18 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for ventricular ectopy 
with recurrent syncope, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Jonathan B. Fairbank, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1989 to 
October 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

In the VA Form-9 Appeal to the Board of Veterans' Appeals 
submitted in November 1998, the appellant requested a Travel 
Board hearing.  Although a hearing before the RO was 
conducted in November 1998, the appellant has not withdrawn 
her Travel Board request.

Accordingly, this case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




